DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on1/6/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15,17-19, and 21-25 are rejected under 35 U.S.C. 103 as being patentable over Chiu (US 2014/0313363) in view of Zhang (US 2013/0307949) and further in view of Tan (US 2017/0316594).
Regarding claims 1, 11 and 21 Chiu teaches a computing device with a virtual touch screen, comprising: a projector configured to project a user interface image ( Fig. 1 projector element 101 [0041-0042]);
a depth camera (Fig. 1 element 103) to detect objects in a vicinity of the user interface image([0042] teaches that video acquired by the camera 103 is processed to detect user’s gestures.);  a memory including a touch service  and User Input (UI device driver and electronic processor (Fig. 18 gesture interface application, UI generation module and video processing module) wherein when executing the  touch service the electronic processor is configured to: perform a calibration process  by inserting a watermark (Figs. 15, 16, 17 teach that widgets are projected with borders or hotspot stripe(watermark) as shown in Fig. 16-17 which are compared with Fig. 15 to determine calibration data)and receives image data from the depth camera and analyzes the image data to generate touch event data (Fig. 12 [0061-0065] express how the gesture is recognized based on images recorded by the camera); wherein when executing the User Input (Ul) device driver the electronic processor is configured to: receive the touch event data generated by th touch service and report the touch event data to an operating system of the computing device ([0074-0075][0091] teach how videos are captured and processed to determine touch event data based on occlusions of the widgets); wherein the touch service and Ul device driver comprise system level software that is executable by the electronic processor prior to a ([0069-0071] teach that a calibration method may be provided to a user so that accurate gesture detection is attainable. It is therefore obvious that the calibration method would be provided at any moment prior to the system recognizing user gesture including before logging onto the computing device). Although the Chiu teaches the limitations as discussed above they fail to explicitly teach perform a calibration process to generate a map that maps coordinates of the image data received by the depth camera to coordinates of the user interface image projected by the projector, wherein to generate the map comprises to compare a position and shape of the watermark array projected by the projector with the position and shape of the watermark array captured by the depth camera, and wherein the map is updated at a same rate as a frame rate of the projector.
However in the same field of recognizing user input Zhang teaches a method to perform a calibration process to generate a map that maps coordinates of the image data received by the camera to coordinates of the user interface image projected by the projector based on an image projected by the projector and captured by the camera, ([0023] teaches a mapping module to determine a mapping relationship between an image projected on a surface and a captured image of the surface.  As shown and described in Figs. 2-4) wherein to generate the map comprises to compare a position and shape of the watermark array projected by the projector with the position and shape of the watermark array captured by the depth camera, and wherein the map is updated at a same rate as a frame rate of the projector(Fig. 4 teaches light pattern (watermark) is captured by camera 430 and used to determine the shape of the surface based on the curves in the light pattern [0037-0039]. Therefore it is obvious as the projected image changes the map would be updated based on the captured images of camera 430)
Therefore it would have been obvious to one of ordinary skill in the art to combine the input sensing method as taught by Chiu and the method of recognizing user input as taught by Zhang. This combination would provide a system that effectively tracks user movement based on calculating displacement. Although the combination teaches the limitations as discussed above, they fail to explicitly teach inserting a watermark array into the user interface image.
However in the same field of recognizing user input, Tan teaches image projection system with a method of inserting a watermark array into the user interface image (Figs. 1-3 [0034-0038] teaches the system will project an image on mat 112, capture the image of objects in the work area with camera 106 and create a mask (watermark) to be combined with source content to create a first composite image to be displayed. During a loop process the first composite image is sensed to create a second composite image if things have changed). 
Therefore it would have been obvious to one of ordinary skill in the art to combine the input sensing method as taught by Chiu with the method of recognizing user input as taught by Zhang, and the method of projecting images as taught by Tan. This combination would provide a system that effectively tracks user movement based on calculating displacement.
Regarding claims 2, 12, and 22 Chiu teaches wherein the operating system is operable to accept touch event data during a first time system setup, a login window, and lock screen([0069-0071] teach that a calibration method may be provided to a user so that accurate gesture detection is attainable. It is therefore obvious that the calibration method would be provided at any moment prior to the system recognizing user gesture including before logging onto the computing device.)
Regarding claims 3, 13, and 23 Chiu teaches wherein the UI device driver is registered with the operating system during boot up of the computing device( Since Fig. 12 shows the process of how the components of Fig. 18 function together then it is clear components are registered and compatible with each other).
Regarding claims 4, 14, and 24 Chiu teaches wherein the Ul device driver complies with the Universal Serial Bus - Human Interface Device (USB-HID) class specification (Fig. 18 data bus 1804 is used by all elements for communication).
Regarding claims 5, 15, and 25 Tan teaches a graphics driver to override rendering of the user interface image with a calibration pattern (mask) (Figs. 1-3 [0034-0038] teaches the system will project an image on mat 112, capture the image of objects in the work area with camera 106 and create a mask (watermark) to be combined with source content to create a first composite image to be displayed) and Chiu teaches providing the calibration process prior to a user being logged onto the computing device([0069-0071] teach that a calibration method may be provided to a user so that accurate gesture detection is attainable. It is therefore obvious that the calibration method would be provided at any moment prior to the system recognizing user gesture including before logging onto the computing device).
(Figs. 1-3 [0034-0038] teaches the system will project an image on mat 112, capture the image of objects in the work area with camera 106 and create a mask (watermark) to be combined with source content to create a first composite image to be displayed.
Regarding claim 8, Zhang teaches wherein when the electronic processor executes the touch service, the electronic processor is further configured to update the map is at a same rate as a frame rate of the projector (Fig. 4 teaches light pattern (watermark) is captured by camera 430 and used to determine the shape of the surface based on the curves in the light pattern [0037-0039]. Therefore it is obvious as the projected image changes the map would be updated based on the captured images of camera 430).
Regarding claim 9, Morrison teaches wherein the watermark array overlaps content of the user interface image (Figs. 1-3 [0034-0038] teaches the system will project an image on mat 112, capture the image of objects in the work area with camera 106 and create a mask (watermark) to be combined with source content to create a first composite image to be displayed.).
Allowable Subject Matter
Claims 10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.